Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been received and made of record. Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. The election by the applicant including the selection of poly(4-ethynylbiphenyl) remains in effect. Claim 4 rather than claim 3 should have been indicated as withdrawn as this is the claims which requires the hydroxy group. This is an obvious typographical error.  This is corrected on the PTO-326 accompanying this action which indicates claims 4 and 10 as withdrawn.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017).
Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) (cited by applicant) describes the polymerization of 4-ethynlylbiphenyl by MoCl5 in a chlorobenzene solvent on page 75. Methanol was used to terminate the polymerization and the polymer solution was diluted with chloroform and precipitated by the addition of methanol and filtered. The polymerization of 4-ethynlylbiphenyl by WCl6-EtAlCl2  in a chlorobenzene solvent on page 75. Methanol was used to terminate the polymerization and the polymer solution was diluted with chloroform and precipitated by the addition of methanol and filtered. The polymerization of 4-ethynlylbiphenyl by [Rh(nbd)Cl]2-Et3N  in a chlorobenzene solvent on page 75. Methanol was used to terminate the polymerization and the polymer solution was diluted with chloroform and precipitated by the addition of methanol and filtered. The MW of the polymers produced ranged from 1,580-24,260 (table 1, page 76). The resultant polymers are described as completely soluble in benzene, carbon tetrachloride, chloroform, 1,4-dioxane, methylene chloride, tetrahydrofuran and toluene, but insoluble in n-hexane and methanol (abstract and polymer properties). Figure 5 teaches poly(4-ethynylbiphenyl) formed using catalyst WCL6 (MW of 24,260) in DMF at a concentration of 1.0 x 10-4M. Figure 6 teaches poly(4-ethynylbiphenyl) in DMF at a concentration of 3.2 x 10-3 M. 
[1.0 x 10-4 mole/l x 24260g/mol (MW polymer)]/ 948. g/L (density of DMF) x 100% yields 0.26 wt%. 
[3.2 x 10-3 mole/l x 24260g/mol (MW polymer)]/ 948. g/L (density of DMF) x 100% yields 8.19 wt%. 
	Contrary to the arguments of the applicant , the Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) does teach a solution meeting the claims.  Although the intended use of the coated solution is an intended use and is not given any patentable weight, the composition of the polymer which remains after the solvent is the elected species poly(ethynylbiphenyl) and the chemical and physical properties of the (elected) polymer confer the suitability of any coating as a hardmask having as resistance to an etching process. 
	Further, it would have been obvious to use a poly(biphenylacetylene) with a MW of 1000-100,000 as this is within the 500-100,000 taught at [0017] as useful. 


Claims 1-3,5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017), in view of Inubushi et al. JP 2011-195390.
Inubushi et al. JP 2011-195390 (machine translation attached) teaches substituted acetylene polymers of formula (I)

    PNG
    media_image1.png
    88
    170
    media_image1.png
    Greyscale
with 10-100,000 repeating units (n) and have an number average MW of 1000-30,000,000.  R represents an aryl group having 6 to 14 ring carbon atoms or a heterocyclic group having 4 to 7 ring carbon atoms which may have a substituent. The aryl group includes a condensed polycyclic aromatic hydrocarbon group.[Description of an aryl group having 6 to 14 ring carbon atoms or a heterocyclic group having 4 to 7 ring carbon atoms]  In the above general formula, examples of the aryl group having 6 to 14 ring carbon atoms represented by R include a condensed polycyclic aromatic hydrocarbon group such as a phenyl group, a biphenyl group, a naphthyl group, an anthracenyl group, a phenanthrenyl group, and a biphenylyl group is mentioned [0011-0016]. Useful substituents for the aryl or heterocyclic groups are disclosed at [0018].  Useful solvents for polymerization include alcohols such as methanol, ethanol, isopropyl alcohol, isobutyl alcohol, isopentyl alcohol, and neopentyl alcohol; (mono, di, tri) methylamine, (same) ethylamine, (same) propylamine, ( The same) alkylamines such as butylamine; amino alcohols such as ethanolamine; dimethyl ether, ethyl methyl ether, diethyl ether, dipropyl ether, butyl methyl ether, tert-butyl methyl ether, dibutyl ether, ethyl phenyl ether, diphenyl ether, tetrahydrofuran , Ethers such as 1,4-dioxane; acetone, ethyl methyl ketone, methyl propyl ketone, diethyl ketone, ethyl propyl ketone, dipro Ketones such as ruketone; hydrocarbons such as heptane, pentane, hexane, octane, cyclohexane; halogenated hydrocarbons such as methylene chloride, chloroform, carbon tetrachloride, 1,2-dichloroethane, 1,1-dichloroethane, trichloroethane, chlorobenzene; Nitriles such as acetonitrile, propionitrile and benzonitrile; aromatic hydrocarbons such as benzene, toluene, xylene, mesitylene and ethylbenzene.  These can be used in amounts of 1-95 wt%, preferably 70-95 wt% [0019-0020].  Solvents having a low solubility for the substituted acetylene polymer include for example, alcohol, amine, acetonitrile, ether, acetate, acetone, water, or n-hexane is preferably used. Alternatively, the substituted acetylene may be polymerized at room temperature for several hours using a mixed solvent such as alcohol containing amine, toluene, chloroform, dimethylformamide, dimethyl sulfoxide, or supercritical liquid carbon dioxide. Since the substituted acetylene polymer polymerized in this manner is precipitated and precipitated in a solvent, it is obtained as a powdery or porous granular polymer [0027].  Solvents used to dissolve and changing the crystallinity of the substituted acetylene polymer are not limited as long as they can dissolve the polymer, but tetrahydrofuran, chloroform and toluene are preferable. Good solvents can dissolve 0.1 to 30 wt% of the polymer and a poor solvent, such as methanol is then added to induce precipitation [0029].  The polymers can be formed into a film by dissolving it in a solvent to prepare a coating composition and coating by apparatus/methods including dip coating method, spray coating method, spinner coating method, bead coating method, wire bar coating method, blade coating method, roller coating method, curtain coating method, slit die coater method, gravure coater method, slit reverse coater, a micro gravure method, or a comma coater method, useful solvents include chloroform, dichloroethane, tetrahydrofuran and the like [0033]. Example 1 polymerizes phenylacetylene [0043]. Example 2 treats the phenylacetylene polymer with a solvent [0044]. 
It would have been obvious to one skilled in the art to modify the compositions exemplified by Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) by forming these with 0.1 to 30 wt% of the polymer in the dimethyl formamide based upon the teachings of Inubushi et al. JP 2011-195390 of good solvents being able to dissolve the polymer in these amounts at [0029] and the discussion of the high solubility of the polymers formed by Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) in organic solvents. 



Claims 1-3,5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) , in view of Tabata et al. JP 2003-137932.
Tabata et al. JP 2003-137932 teach polyacetylenes having an aromatic ring as a side chain, such as biphenyl, phenyl, naphthalene, anthracene, phenanthrene, perylene, fluorene or rubrene substituted by hydrogen, halogen, ether, ester, carbonyl, nitrile or carbon [0011]. Useful monomers include biphenylacetylene [0016] and the polymer can have MW of 500-100,000 [0017]. Useful solvents for polymerization include methanol, ethanol, propanol, butanol, octanol, acetone, ketones such as methyl ethyl ketone, diethyl ether, dibutyl ether, tetrahydrofuran, dioxane, ethers such as crown ether, acetic acid, propionic acid, butyric acid. , Carboxylic acids such as 2-ethylhexanoic acid, ethyl acetate, butyl acetate, 2-Esters such as ethyl ethylhexanoate, amines such as triethylamine, tripropylamine, tributylamine, diethylamine, dipropylamine, dibutylamine, formamide, N, N-dimethylformamide, Amides such as N, N-dimethylacetamide, hexane, Aliphatic hydrocarbons such as heptane, octane and cyclohexane, aromatic hydrocarbons such as benzene, toluene and xylene, halogenated hydrocarbons such as chloroform, dichloromethane, 1,2-dichloroethane, chlorobenzene and dichlorobenzene. A mixture of two or more solvents can also be used [0019]. These can be coated from solutions using spin coating, dip coating, screen coating, bar coating ink jet printing or the like, useful coating solvents may be chosen from the solvents used for polymerization and mixture or specific solvents can be chosen to provide the best solvent/solvent mixture for the polymer.  Useful solvents include chloroform, dichloromethane, 1,2-dichloroethane, amide compounds such as N,N-dimethylacetamide or N,N-dimethylformamide [0025]. Example 1 polymerizes p-bromophenylacetylene. 100 mg of the polymer and 0.8 mg of tris(2-phenylpyridine)iridium were dissolved in 10 ml of tetrahydrofuran (8.89 g) and coated to form a 27 nm film [0042]. 
	The coating solution used 100 mg of the polymer and 8.89 g of  tetrahydrofuran (solvent, density of 0.889 g/ml) which yields a coating weight of the polymer of  1.02 wt% based upon the solvent, polymer and iridium compound. 
	It would have been obvious to one skilled in the art to modify the composition exemplified or rendered obvious by Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) by replacing the N,N-dimethylformamide (DMF) with N, N-dimethylacetamide based upon the disclosed equivalence of these as amide solvents in Tabata et al. JP 2003-137932 at  [0019] with a reasonable expectation of forming a useful coating solution based upon the disclosure of equivalence as solvents at [0019] and the direction to the use of these solvents as coating solvents with acetylene polymer with aromatic groups [0025] such as biphenyl in/as the side chain at [0011] of Tabata et al. JP 2003-137932. 

Claims 1-3,5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) , in view of Inubushi et al. JP 2011-195390, further in view of Tabata et al. JP 2003-137932.
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017)  and  Inubushi et al. JP 2011-195390 by replacing the N,N-dimethylformamide (DMF) with N, N-dimethylacetamide based upon the disclosed equivalence of these as amide solvents in Tabata et al. JP 2003-137932 at  [0019] with a reasonable expectation of forming a useful coating solution based upon the disclosure of equivalence as solvents at [0019] and the direction to the use of these solvents as coating solvents with acetylene polymer with aromatic groups [0025] such as biphenyl in/as the side chain at [0011] of Tabata et al. JP 2003-137932. 


Claims 1-3,5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) , in view of Inubushi et al. JP 2011-195390, further in view of Tabata et al. JP 2004-075830.
Tabata et al. JP 2004-075830 teaches the formation of poly(bis(4-butoxyphenyl)-(4-ethylnylphenyl)amine)  aka PBBEA [0012]. This is dissolved in chloroform and coated to form a film [0015-0016]. The polymer can be dissolved in chloroform, tetrahydrofuran, hexane, diethyl ether or the like to form a coating solution [0009]. The organic solvent used in the solution polymerization is not particularly limited, and examples thereof include hydrocarbons (aliphatic hydrocarbons such as hexane and heptane, aromatic hydrocarbons such as benzene, toluene, xylene and cumene, cyclopentane and cyclohexane). Alicyclic hydrocarbons), halogenated hydrocarbons (chloroform, carbon tetrachloride, dichloroethane, trichloroethane, etc.), alcohols (methanol, ethanol, isopropanol, ethylene glycol, propylene glycol, etc.), nitrogen compounds (acetonitrile, nitromethane, nitroethane) , Nitrobenzene, triethylamine, etc.), ethers (diethyl ether, dioxane, tetrahydrofuran, cellosolve, etc.), ketones (acetone, methyl ethyl ketone, etc.), fatty acids (acetic acid, acetic anhydride, etc.), esters (acetic acid) Butyl, ethyl lactate, etc.), preferably alcohols (methanol, ethanol, isopropanol, ethylene glycol, propylene glycol, etc.), triethylamine, benzene, toluene, tetrahydrofuran, chloroform, etc., among which triethylamine and other And a mixed solvent with alcohol (methanol, ethanol, isopropanol, ethylene glycol, propylene glycol, etc.), benzene, toluene, tetrahydrofuran and chloroform [0008]. The examples were dissolved in chloroform for NMR analysis. The formation of coated films by coating form solvents including chloroform, tetrahydrofuran (THF), diethyl ether and the like is disclosed [0009]. 
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017)  and  Inubushi et al. JP 2011-195390 by replacing the N,N-dimethylformamide (DMF) with propylene glycol, ethylene glycols or ethyl lactate which are disclosed as solvents useful in dissolving aryl substituted 1ethynyl polymers by Tabata et al. JP 2004-075830



Claims 1-3,5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017) , in view of Inubushi et al. JP 2011-195390, further in view of Yamachika et al. 5679495. 
Yamachika et al. 5679495 teaches coating solvents for polymers The solvent to be used in the preparation of the composition solution includes, for example, ethylene glycol monoalkyl ethers such as ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, ethylene glycol monopropyl ether, ethylene glycol monobutyl ether and the like; ethylene glycol monoalkyl ether acetates such as ethylene glycol monomethyl ether acetate, ethylene glycol monoethyl ether acetate, ethylene glycol monopropyl ether acetate, ethylene glycol monobutyl ether acetate and the like; diethylene glycol dialkyl ethers such as diethylene glycol dimethyl ether, diethylene glycol diethyl ether, diethylene glycol dipropyl ether, diethylene glycol dibutyl ether and the like; propylene glycol monoalkyl ethers such as propylene glycol monomethyl ether, propylene glycol monoethyl ether, propylene glycol monopropyl ether, propylene glycol monobutyl ether and the like; propylene glycol dialkyl ethers such as propylene glycol dimethyl ether, propylene glycol diethyl ether, propylene glycol dipropyl ether, propylene glycol dibutyl ether and the like; propylene glycol monoalkyl ether acetates such as propylene glycol monomethylether acetate, propylene glycol monoethyl ether acetate, propylene glycol monopropyl ether acetate, propylene glycol monobutyl ether acetate and the like; lactic acid esters such as methyl lactate, ethyl lactate, n-propyl lactate, isopropyl lactate, n-butyl lactate, isobutyl lactate and the like; aliphatic carboxylic acid esters such as methyl formate, ethyl formate, n-propyl formate, isopropyl formate, n-butyl formate, isobutyl formate, n-amyl formate, isoamyl formate, methyl acetate, ethyl acetate, n-propyl acetate, isopropyl acetate, n-butyl acetate, isobutyl acetate, n-amyl acetate, isoamyl acetate, n-hexyl acetate, methyl propionate, ethyl propionate, n-propyl propionate, isopropyl propionate, n-butyl propionate, isobutyl propionate, methyl butyrate, ethyl butyrate, n-propyl butyrate, isopropyl butyrate, n-butyl butyrate, isobutyl butyrate and the like; other esters such as ethyl hydroxyacetate, ethyl 2-hydroxy-2-methylpropionate, methyl 3-methoxy-2-methylpropionate (methyl .beta.-methoxybutyrate), methyl, 2-hydroxy-3-methylbutyrate, ethyl methoxyacetate, ethyl ethoxyacetate, methyl 3-methoxypropionate, ethyl 3-methoxypropionate, methyl 3-ethoxypropionate, ethyl 3-ethoxypropionate, 3-methoxybutyl acetate, 3-methyl-3-methoxybutyl acetate, 3-methyl-3-methoxybutyl propionate, 3-methyl-3-methoxybutyl butyrate, methyl acetoacetate, ethyl acetoacetate, methyl pyruvate, ethyl pyruvate and the like; aromatic hydrocarbons such as toluene, xylene and the like; ketones such as methyl ethyl ketone, 2-heptanone, 3-heptanone, 4-heptanone, cyclohexanone and the like; amides such as N-methylformamide, N,N-dimethylformamide, N-methylacetamide, N,N-dimethylacetamide, N-methylpyrrolidone and the like; lactones such as .gamma.-butyrolactone and the like; etc. (12/24-13/15).
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Tak et al., “Polymerization of 4-ethynlylbiphenyl by transition metal catalysts”, J. Indust. Eng. Chem., Vol. 55 pp 74-79 (06/27/2017)  and  Inubushi et al. JP 2011-195390 by replacing the N,N-dimethylformamide (DMF) with diethylene glycol dibutyl ether, propylene glycol monomethyl ether, propylene glycol monomethylether acetate, cyclohexanone, ethyl lactate, .gamma.-butyrolactone, N,N-dimethylacetamide, N-methylpyrrolidone or ethyl 3-ethoxypropionate based upon the known equivalence of these as coating solvents with N,N-dimethylformamide at (12/24-13/15) of Yamachika et al. 5679495

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morihashi et al. JP 2011-195390 (machine translation attached) describes an acetylene polymer bounded by formula (I) with 10-100,000 repeating units where R is a C6-14 aryl group or a C4-7 heterocyclic group (abstract).  The number average MW is 1,000-30,000,000 [0015]. The R group can be phenyl, biphenyl, naphthyl, anthacenyl, phenanthryl or biphenylyl [0016].  The aryl or heterocyclic groups can be substituted [0018]. Polymerization reactions can be carried out in various organic solvents including alcohols such as methanol, ethanol, isopropyl alcohol, isobutyl alcohol, isopentyl alcohol, and neopentyl alcohol; (mono, di, tri) methylamine, (same) ethylamine, (same) propylamine, ( The same) alkylamines such as butylamine; amino alcohols such as ethanolamine; dimethyl ether, ethyl methyl ether, diethyl ether, dipropyl ether, butyl methyl ether, tert-butyl methyl ether, dibutyl ether, ethyl phenyl ether, diphenyl ether, tetrahydrofuran , Ethers such as 1,4-dioxane; acetone, ethyl methyl ketone, methyl propyl ketone, diethyl ketone, ethyl propyl ketone, dipro Ketones such as ruketone; hydrocarbons such as heptane, pentane, hexane, octane, cyclohexane; halogenated hydrocarbons such as methylene chloride, chloroform, carbon tetrachloride, 1,2-dichloroethane, 1,1-dichloroethane, trichloroethane, chlorobenzene; Nitriles such as acetonitrile, propionitrile and benzonitrile; aromatic hydrocarbons such as benzene, toluene, xylene, mesitylene and ethylbenzene. The solvents can be present as 1-95 wt%. [0019-0020].  A film of the acetyleneic polymer may be formed by coating form a solution of the polymer in an appropriate solvent such as chloroform, dichloromethane, tetrahydrofuran or the like [0033]. 
Tsuchihara et al. JP 2011-042808 teaches the formation of phenyl substituted polyacetylene films by coating form organic solvents using spin casting or the like [0103]. A 2wt% solution of poly(S-1-(4-ethynylphenoxy)-2-hexanol) was spin coated at 1700 RPM onto a cover glass substrate and dried to form a 0.3 micron thick film [0105-0109]. Examples 3 is similar, but uses a chloroform 2Wt% solution [0119]. Coating solvents include organic solvents such as chloroform, methylene chloride, toluene, diethylamine, N-N-dimethylformamide and dimethylsulfoxide  [0078,0103]. 
Komatsu et al. JP 2003-142266 teaches dissolving poly[Bis(4-butoxyphenyl)-(4-ethenylphenyl)amine in dichlorobenzene to form a 15g/L solution and spin coating this 80 nm thick [0034]. Example 2 formed a 25g/L solution [0035]. Examples 3 formed a 20 g/L solution [0037]. Useful acetylenes are bounded by formula (1) 
    PNG
    media_image2.png
    85
    124
    media_image2.png
    Greyscale
. In the general formula [1], R .sup.1 is a hydrogen atom, a halogen atom such as a fluorine atom, a chlorine atom or a bromine atom, a substituted or unsubstituted alkyl group, an aryl group or a heterocyclic group, an ethoxy group, Examples thereof include an alkoxy group such as butoxy group and phenoxy group, a carbonyl group, a nitro group, an amino group and a cyano group. Examples of the unsubstituted alkyl group which can form R .sup.1 include a methyl group, an ethyl group,  . Examples thereof include o-propyl group and butyl group. Examples of the unsubstituted aryl group which can form R .sup.1 include a phenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, an anthracenyl group, a stilbenyl group, a pyrenyl group and a polycyclic aromatic ring group. Examples of the unsubstituted heterocyclic group which can form R .sup.1 include a carbazolyl group, a dibenzofuryl group, a dibenzothiophenyl group, an imidazolyl group, an oxazolyl group, an oxadiazolyl group, a thiazolyl group and a thiadiazolyl group. Specific examples of the substituent in the substituted alkyl group, aryl group or heterocyclic group include halogen atoms such as fluorine atom, chlorine atom and bromine atom, alkyl groups such as methyl group, ethyl group, iso-propyl group and butyl group. Group, methoxy group, ethoxy group, butoxy group, phenoxy group and other alkoxy groups, benzyl group, Aralkyl group such as propylphenyl group, amine group such as dimethylamine group, dibenzylamine group, phenyl group, tolyl group, biphenyl group, naphthyl group, anthryl group, aryl group such as pyrenyl group, pyridyl group, thienyl group, furyl Group, heterocyclic group such as quinolyl group and carbazolyl group, cyano group, amino group and the like. In the above general formula [1], R .sup.2 represents a substituted or unsubstituted aromatic amine. R .sup.2 includes an aromatic diamine having a structure in which the aromatic rings of two aromatic amines are directly bonded to each other by a single bond [0005-0008]. The coating of film thicknesses of 10 nm to 20 microns from solution is disclosed [0031]. 
Suezaki et al. JP 05-175667 teaches polyacetylenes of formula (I) 
    PNG
    media_image3.png
    91
    193
    media_image3.png
    Greyscale
where R1, R2 and R3 are independently hydrogen, C1-10 alkyl, C1-10 alkoxy, aryl, aryloxy, amino, trisubstituted silyl or C1-10 haloalkyl [0012-0013]. An insulating layer of these polymers with a thickness of 2 microns or less is formed by dissolving the polymer in a solvent such as toluene, tetrahydrofuran, chloroform or methylene chloride and spin or dip coating [0021].  The insulating layer can be dissolved in ethyl acetate or methyl ethyl ketone [0025]. In embodiment 1,  2g of poly(o-trimethylsilylphenylacetylene) was dissolved in 10 ml of toluene and spin coated to a thickness of 0.28 microns. In embodiment 2, 1 g of the polymer is dissolved in 6.5 ml toluene and coated to a thickness of  0.24 microns.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Newly recited solvents and amounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 7, 2022